Citation Nr: 1731194	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-37 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Evaluation of attention deficit hyperactivity disorder (ADHD), rated as 10 percent prior to November 29, 2016, and greater than 70 percent thereafter.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from March 1999 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appeal has since been transferred to the RO in Des Moines, Iowa.

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the evidence of record.  A TDIU is part of increased rating claims where the Veteran claims his disability causes unemployability, and additional development should be undertaken to determine whether the Veteran wishes to pursue such a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2010, the Veteran testified at a hearing before a VA Decision Review Officer at the RO.  In June 2013, the Veteran was scheduled to appear at for a hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In a January 2012 rating decision, the RO severed service connection for ADHD.  Thereafter, in April 2016, the Board restored service connection for ADHD.  In that April 2016 decision, the Board additionally remanded the increased rating claim for further evidentiary development.  The appeal has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In its April 2016 remand, the Board requested that the Veteran be afforded a new VA examination in order to determine the nature and severity of the Veteran's ADHD.  

The Veteran was afforded an examination in November 2016.  The examination report is very brief.  In the report, the examiner found that the Veteran had PTSD due to childhood trauma and ADHD, and that the functional impairment due to either disability could not be differentiated between those disorders.  The examiner noted that VA treatment records included diagnoses of PTSD symptoms and that the Veteran had reported that his PTSD was the result of childhood physical and sexual trauma.  

Significantly, the VA examiner noted that the Veteran's August 2012 VA examiner found that the Veteran had no mental health diagnosis, that his November 2011 VA examiner diagnosed ADHD in partial remission, and that his July 2009 VA examiner also diagnosed the Veteran with ADHD.  However, the examiner did not reconcile these findings demonstrating milder symptoms with his own findings.  Additionally, the VA examiner appears to have simply reported PTSD based upon the Veteran's own report that his PTSD was due to childhood abuse.  Contrastingly, VA treatment notes include both positive and negative PTSD screening tests as well as the Veteran's contradictory reports regarding childhood abuse and reports of trauma due to in-service combat in Kosovo, despite the fact that the Veteran's treatment records show no foreign service.   

In its January 2017 rating decision, the Veteran was assigned a 70 percent disability rating effective November 29, 2016, the date of the Veteran's most recent VA examination.  Given the varied findings of the Veteran's VA examiners, the evidence of record indicates that staged ratings may be warranted and further information to reconcile the differences in medical opinions is necessary. 

Additionally, in a June 2017 statement, the Veteran stated that he had worked in a correctional facility before without PTSD or ADHD episodes and that he felt that now that he was on the correct medication he would be able to succeed in the corrections criminal justice field.  It is unclear, then, whether the Veteran's symptoms have improved and whether the Veteran is presently employable.  Such should be discussed in the requested VA examination.  In sum, a new medical examination is necessary to describe the nature of the Veteran's symptoms since July 2007.  

Turning to the issue of TDIU, as noted above, a TDIU is part of  the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the RO most recently denied entitlement to TDIU in a July 2017 rating decision.  However, as noted, the issue of TDIU is part and parcel of the claim for an increased disability rating for ADHD.  Despite the most recent denial, given that additional development has been requested pertinent to the Veteran's ADHD claim, the TDIU claim is found to be inextricably intertwined with this issue and will be deferred until the requested development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA mental disorders examination, with a different examiner than the one who conducted the November 2016 VA examination, in order to determine the nature and severity of his service-connected ADHD.  The claim file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, including a full psychiatric examination of the Veteran, and all pertinent findings reported.  A full and detailed rationale for all opinions rendered, with citation to relevant medical findings or medical authority, must be provided.

The examiner should specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records, examination reports, private treatment records/opinions, and lay testimony, to include comment on the August 2012 VA examiner's finding that there was no mental health diagnosis and the November 2016 VA examiner's findings that the Veteran has PTSD and ADHD the symptoms of which could not be distinguished.  

2.  Thereafter, readjudicate the issues on appeal. I f any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

